Title: From Thomas Jefferson to Edmond Charles Genet, 11 July 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Philadelphia July 11. 1793.

The bearer hereof Mr. John Nicholson has applied to me on the subject of an apprentice of his, named George Allison, about 17. years of age, who has absconded from him and has been recieved on board the Little Democrat, where he now is. As the condition of the young man renders him in some degree the property of Mr. Nicholson, and that as well as his age leave him not free to take such a step without consent, I am persuaded you will be so good as to give orders to have him delivered to Mr. Nicholson who will give any evidence you require of the truth of the facts. Permit me to ask the same with respect to another apprentice in the same circumstances, bound to another person, who has authorised him to act for him, as being well acquainted with all the circumstances relating to it. I have not the name either of the master or apprentice in the latter case, but he will furnish them. I have the honor to be with great respect & esteem Sir your most obedt. humble servt

Th: Jefferson

